IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-72,054-02


EX PARTE FRIZO VALERO, Applicant





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO.  01-CR-585-G IN THE 404TH DISTRICT COURT

FROM CAMERON COUNTY



 Per curiam.
O R D E R


 Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  The petition alleges that the trial court did not have the power to grant a
motion to reconsider after that court had granted a motion to modify the length of his deferred
adjudication supervision and had dismissed the charges against him.
 The respondent, the Judge of the 404th District Court of Cameron County, is ordered to file
a response with this Court. The State is also ordered to file a response with this Court.  The motion
for leave to file a petition for a writ of mandamus will be held in abeyance until the respondent and
the State have submitted the appropriate responses. Such responses shall be submitted within 30 days
of the date of this order. 
	IT IS SO ORDERED THIS THE 16TH DAY OF SEPTEMBER, 2009.

Do not publish